DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. Claims 1-3, 5, 12, and 17 are amended. This is a Non-Final Rejection in response to the Amendments and Arguments filed 5/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Response to Arguments
Applicant’s arguments, see p. 10-12, filed 5/12/2021, with respect to the rejection(s) of claim(s) 1 under 102/103 have been fully considered and are persuasive. In particular, the amendments drawn to determining attention based on percentages is not taught in the previous art rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dorin (WO 2016/162207 A1). It is noted that Strohmayr discloses a changing attentiveness value based on one or two-handed use of the steering wheel and determining the particular location of hand-contact. That the combination of hand positions is used in determining the attentiveness degree reads on the claim amendments apart from those drawn to the percentages. Applicant argues that Strohmayr does not disclose an output value that corresponds to the level of attentiveness. The Office respectfully disagrees; a degree of attentiveness being determined and used reads on the limitation. Applicant argues on p. 12:
 Strohmayr does not disclose or suggest an output value that corresponds to the level of attentiveness, let alone attentiveness values assigned to predefined discrete driver hand positions, as claimed (collectively and in combination with the other claim elements). At most, Strohmayr discloses that a degree of alertness of the driver is based on "the determined contact forces and/or contact locations [at the steering wheel]" (paragraph [0015]), but that is not what is claimed. It is clear that Strohmayr does not disclose or suggest adapting a level of driving assistance responsive to a determined level of attentiveness of the driver determined based at least in part on a combination of two attentiveness values of determined driver hand positions, as claimed (collectively and in combination with the other claim elements).
	A degree of attentiveness is determined (a degree is a value as used in the computing system of Strohmayr) and the degree differs based on one or two-handed handling of the steering wheel. The change of attentiveness degree based on an added hand to the steering wheel reads on the limitation drawn to an attentiveness value being ascertained based on two separate attentiveness values based on hand-position. The level of attentiveness when using two hands is a function of each hand (if it were only one hand, the attentiveness degree would change). Two hands is more attentive than one. Strohmayr requires that the location of hand contact on the steering wheel be known and that it is a function of the degree of attentiveness. Therefore, the Office respectfully disagrees with the above arguments but agrees that the amendments drawn to representing attentiveness with percentages overcomes the references used in the prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strohmayr (WO 2015/165787 A1 – NPL translation used for mapping) in view of Dorin (WO 2016/162207 A1 – NPL translation used for mapping).
As per Claim 1, Strohmayr discloses a driving assist system for a vehicle, said driving assist system comprising:	a driver monitoring system comprising a plurality of sensors disposed in a vehicle and sensing driver hand positions of a driver driving the vehicle ([0016]); 	an electronic control unit (ECU) that processes data sensed by said sensors to determine the driver hand positions of the driver while the driver is driving the vehicle ([0020]); 	wherein said ECU, responsive to processing of data sensed by said sensors and at least in part responsive to the determined driver hand positions, determines a level of attentiveness of the driver ([0020]; Degree of attentiveness); ([0020]; Driver assistance system is operated based on degree of attentiveness);
	wherein a level of driving assistance provided by said driving assistance system is adapted responsive to the determined level of attentiveness of the driver ([0018]); 	wherein the level of attentiveness of the driver is determined based at least in part on discrete driver hand positions, and wherein each driver hand position of a plurality of predefined discrete driver hand positions is assigned an attentiveness value ([0018]; Location of hands on steering wheel is a factor in determining attentiveness. Contact locations are precisely determined [0016]).	wherein the level of attentiveness of the driver is determined based at least in part on a combination of two attentiveness values of determined driver hand positions (A single hand on the steering wheel can be determined as a factor in determining attentiveness. Two hands can also be determined and are a factor in determining attentiveness. [0025] the degree of attentiveness is determined based on a function of the contact locations (plural)).	Strohmayr does not disclose:	wherein the combination of two attentiveness values of determined driver hand positions comprises a combined attentiveness value between a 0 percent determined level of attentiveness of the driver and a 100 percent determined level of attentiveness of the driver.	However, Dorin discloses the known technique of using a percentage between 0 and 100 in labeling a driver’s attentiveness level.	It would have been obvious to one of ordinary skill in the art at the time of the invention to have used percentages to represent a user’s degree of attentiveness as in Dorin as an improvement in the system executing the method of Strohmayr. As in Dorin, it is within the capabilities of one of ordinary Strohmayr) Strohmayr with the predicted result of still determining the overall degree of attentiveness and apply an easily recognizable metric for human compression. 	Strohmayr discloses:	wherein at least some of the predefined discrete driver hand positions correspond to respective ones of a plurality of discrete driver hand positions of the driver at a steering wheel of the vehicle ([0018]); and	wherein, responsive to the determined level of attentiveness of the driver, said driving assistance system adapts the provided level of driving assistance ([0012-0014]).

As per Claim 2, Strohmayr discloses the driving assist system of claim 1, wherein said driving assistance system provides at least a level of least semi-autonomous control of the vehicle responsive to the determined level of attentiveness being below a determined threshold level of attentiveness of the driver ([0014] Determining that there are no hands on the steering wheel and its corresponding degree of attention reads on attention being below a threshold of attentiveness for higher control levels).

As per Claim 3, Strohmayr discloses the driving assist system of claim 2, wherein, when said driving assistance system provides at least the level of semi-autonomous control of the vehicle, said driving assistance system allows the driver to assume manual control of the vehicle responsive to the determined level of attentiveness of the driver being above a second threshold determined level of attentiveness of the driver that is indicative of the driver being more attentive than the first threshold ([0012]; When the driver is very attentive, more manual control/less driver assistance is allowed/provided.).

As per Claim 4, Strohmayr discloses the driving assist system of claim 1, wherein said driving assistance system adapts the level of driving assistance to allow the driver to manually control the vehicle responsive to the determined level of attentiveness of the driver being above a threshold level (Any of the above mapping wherein the degree of attention is higher than another degree of attention, thereby allowing more manual control and less driver assistance).

As per Claim 5, Strohmayr discloses the driving assist system of claim 1, wherein said driving assistance system operates to provide autonomous control of the vehicle responsive at least in part to the determined level of attentiveness of the driver ([0006] Driver assistance may include autonomous parking aids; therefore, the degree of attentiveness which allows driver assistance via the autonomous parking aid reads on the limitation).

As per Claim 6, Strohmayr discloses the driving assist system of claim 1, wherein the level of driving assistance provided by said driving assistance system is adapted by adjusting one or more parameters of said driving assistance systems ([0018).

As per Claim 7, Strohmayr discloses the driving assist system of claim 1, wherein said sensors comprise touch sensors at a plurality of locations on a steering wheel of the vehicle ([0016]).
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmayr (WO 2015/165787 A1) in view of Dorin (WO 2016/162207 A1 – NPL translation used for mapping) and Chandy (US 2018/0107214 A1).
As per Claim 8, Strohmayr does not disclose the driving assist system of claim 7, wherein said sensors comprise proximity sensors that determine the driver hand positions when the driver's hand is not on the steering wheel.	However, Chandy teaches the aforementioned limitation ([0013]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strohmayr to provide the aforementioned limitations taught by Chandy with the motivation of to more accurately reflect the intention of the driver ([0002]).	
Claim 9-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmayr (WO 2015/165787 A1) in view of Dorin (WO 2016/162207 A1 – NPL translation used for mapping) and further in view of Walsch et al. (US 2016/0052391 A1).
As per Claim 9, Strohmayr does not disclose the driving assist system of claim 1, wherein said ECU determines the level of attentiveness of the driver based at least in part on a driver profile of the driver of the vehicle.	However, Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strohmayr to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.

As per Claim 10, Strohmayr does not disclose the driving assist system of claim 9, wherein the driver profile includes information pertaining to driving experience of the driver.Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strohmayr to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.

As per Claim 11, Strohmayr does not disclose the driving assist system of claim 10, wherein the driver profile includes information pertaining to driving experience of the driver for driving conditions encountered by the vehicle at the time that said ECU is determining the level of attentiveness of the driver.	However, Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strohmayr to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.
As per Claim 17, Strohmayr discloses a driving assist system for a vehicle, said driving assist system comprising:	a driver monitoring system comprising a plurality of sensors disposed at a steering wheel of a vehicle and sensing driver hand positions of a driver driving the vehicle ([0016]);	an electronic control unit (ECU) comprising a processor that processes data sensed by said sensors to determine the driver hand positions of the driver at the steering wheel while the driver is driving the vehicle ([0020]); 	wherein said ECU, responsive to processing of data sensed by said sensors and at least in part responsive to the determined driver hand positions at the steering wheel, determines a level of attentiveness of the driver ([0020]; Degree of attentiveness).	Strohmayr does not disclose wherein said control determines the level of attentiveness of the driver based at least in part on a driver profile of the driver of the vehicle.	However, Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strohmayr to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.	 Strohmayr further discloses:	wherein said driving assistance system of the vehicle operates to provide driving assistance of the vehicle responsive at least in part to the determined level of attentiveness of the driver ([0020]; Driver assistance system is operated based on degree of attentiveness);	wherein a level of driving assistance provided by said driving assistance system is adapted responsive to the determined level of attentiveness of the driver ([0018]);	wherein the level of attentiveness of the driver is determined based at least in part on discrete driver hand positions, and wherein each driver hand position of a plurality of predefined discrete driver hand positions is assigned an attentiveness value ([0018]; Location of hands on steering wheel is a factor in determining attentiveness. Contact locations are precisely determined [0016]); 	wherein the level of attentiveness of the driver is determined based at least in part on a combination of two attentiveness values of determined driver hand positions (A single hand on the steering wheel can be determined as a factor in determining attentiveness. Two hands can also be determined and are a factor in determining attentiveness. [0025] the degree of attentiveness is determined based on a function of the contact locations (plural)).Strohmayr does not disclose:	wherein the combination of two attentiveness values of determined driver hand positions comprises a combined attentiveness value between a 0 percent determined level of attentiveness of the driver and a 100 percent determined level of attentiveness of the driver.38082624.1InventorHarjeet Singh	However, Dorin discloses the known technique of using a percentage between 0 and 100 in labeling a driver’s attentiveness level.	It would have been obvious to one of ordinary skill in the art at the time of the invention to have used percentages to represent a user’s degree of attentiveness as in Dorin as an improvement in the system executing the method of Strohmayr. As in Dorin, it is within the capabilities of one of ordinary skill in the art to attach percentages (instead of generic “degree” as in Strohmayr) Strohmayr with the predicted result of still determining the overall degree of attentiveness and apply an easily recognizable metric for human compression.	Strohmayr discloses: Serial No.15/889,397 Page8	wherein at least some of the predefined discrete driver hand positions correspond to respective ones of a plurality of discrete driver hand positions of the driver at the steering wheel ([0018])	wherein, responsive to the determined level of attentiveness of the driver, said driving assistance system adapts the provided level of driving assistance ([0012-0014]).
As per Claim 18, Strohmayr discloses the driving assist system of claim 17, wherein the level of driving assistance provided by said driving assistance system is adapted by adjusting one or more parameters of said driving assistance systems ([0018]).

Claim 19, Strohmayr discloses the driving assist system of claim 17, wherein said sensors comprise touch sensors at a plurality of locations on the steering wheel of the vehicle ([0018]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmayr (WO 2015/165787 A1) in view of Dorin (WO 2016/162207 A1 – NPL translation used for mapping) further in view of Walsch et al. (US 2016/0052391 A1) further in view of Chandy (US 2018/0107214 A1).
As per Claim 20, Strohmayr does not disclose the driving assist system of claim 19, wherein said sensors comprise proximity sensors that determine the driver hand positions when the driver's hand is not on the steering wheel.	However, Chandy teaches the aforementioned limitation ([0013]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strohmayr to provide the aforementioned limitations taught by Chandy with the motivation of to more accurately reflect the intention of the driver ([0002]).
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandy (US 2018/0107214 A1) in view of Dorin (WO 2016/162207 A1 – NPL translation used for mapping) further in view of Strohmayr (WO 2015/165787 A1).
As per Claim 12, Chandy discloses a driving assist system for a vehicle, said driving assist system comprising:	a driver monitoring system comprising at least one camera disposed in a vehicle and having a field of view that encompasses driver hand positions of a driver driving the vehicle, wherein said at least one camera captures image data ([0013]; Camera 36); ([0013]); 	wherein said ECU, responsive to processing of image data captured by said camera and at least in part responsive to the determined driver hand positions, determines a level of attentiveness of the driver ([0016, 0020]; Fused state data is used to determine the attentive state of the driver); 	wherein said driving assistance system of the vehicle operates to provide driving assistance of the vehicle responsive at least in part to the determined level of attentiveness of the driver ([0020]; Switch to autonomous or manual control based on attentiveness of driver); 	wherein a level of assistance provided by said driving assistance system is adapted responsive to the determined level of attentiveness of the driver ([0020]).	wherein the level of attentiveness of the driver is determined based at least in part on discrete driver hand positions, and wherein each driver hand position of a plurality of predefined discrete driver hand positions is assigned an attentiveness value ([0013, 0016]); 	wherein the level of attentiveness of the driver is determined based at least in part on a combination of two attentiveness values of determined driver hand positions ([0013, 0016]).		Chandy does not disclose:	wherein the combination of two attentiveness values of determined driver hand positions comprises a combined attentiveness value between a 0 percent determined38082624.1InventorHarjeet SinghSerial No.15/889,397Page6 level of attentiveness of the driver and a 100 percent determined level of attentiveness of the driver.	However, Dorin discloses the known technique of using a percentage between 0 and 100 in labeling a driver’s attentiveness level.	It would have been obvious to one of ordinary skill in the art at the time of the invention to have Dorin as an improvement in the system executing the method of Chandy. As in Dorin, it is within the capabilities of one of ordinary skill in the art to attach percentages to Dorin with the predicted result of still determining the overall degree of attentiveness and apply an easily recognizable metric for human compression.	Chandy does not explicitly disclose:	wherein, responsive to the determined level of attentiveness of the driver, said driving assistance system adapts the provided level of driving assistance.	However, Strohmayr teaches the aforementioned limitation ([0012]; driver is very attentive leading to a reduction of driving assistance. [0013-0014] discloses at least two degrees of attentiveness, wherein the degrees of attentiveness are reduced because of an unfavorable hand position resulting in the driving assistance system intervening more). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandy to provide the aforementioned limitations taught by Strohmayr with the motivation of adapting the vehicle control system to prevent microsleep conditions ([0007]).

As per Claim 13, Chandy discloses the driving assist system of claim 12, wherein the level of driving assistance provided by said driving assistance system is adapted by adjusting one or more parameters of said driving assistance systems (Fig. 3).
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandy (US 2018/0107214 A1) in view of Dorin (WO 2016/162207 A1 – NPL translation used for mapping) further in view of Strohmayr (WO 2015/165787 A1) in view of Walsch et al. (US 2016/0052391 A1).
Claim 14, Chandy does not disclose the driving assist system of claim 12, wherein said ECU determines the level of attentiveness of the driver based at least in part on a driver profile of the driver of the vehicle.  	However, Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandy to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.
As per Claim 15, Chandy does not disclose the driving assist system of claim 14, wherein the driver profile includes information pertaining to driving experience of the driver.  	However, Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandy to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.
As per Claim 16, Chandy does not disclose the driving assist system of claim 15, wherein the driver profile includes information pertaining to driving experience of the driver for driving conditions encountered by the vehicle at the time that said ECU is determining the level of attentiveness of the driver.	However, Walsch et al. teaches the aforementioned limitation ([0017]; Claim 17).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandy to provide the aforementioned limitations taught by Walsch et al. with the motivation of improving the safety of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619